PER CURIAM.
David Leider appeals the summary denial of his motion to correct sentence. We affirm.
Leider was convicted of solicitation to commit first degree murder. He was sentenced under guidelines “category one,” a relatively harsh offense category reserved for homicides. We agree with the holdings in Roth v. State, 601 So.2d 613 (Fla. 3d DCA June 23, 1992), Orr v. State, 597 So.2d 833 (Fla. 5th DCA 1992), and Hayles v. State, 596 So.2d 1236 (Fla. 1st DCA 1992), and therefore hold that Leider’s scoresheet was correctly prepared. In so doing we certify conflict with Tarawneh v. State, 588 So.2d 1006 (Fla. 4th DCA 1991).
Affirmed.
HALL, A.C.J., and THREADGILL and BLUE, JJ., concur.